---------~ ~.----------------------

'.
DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop 52-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
Dear State Legislator:

JAN 14 ml

We are pleased to share with you a new resource guide on Medicaid eligibility policy, an area of
particular relevance for states providing coverage for children through Medicaid expansions as
well as states with separate child health programs who are working with Medicaid on
coordinated simplification. The guide, entitled "Continuing the Progress: Enrolling and
Retaining Low-Income Families and Children in Health Care Coverage," is enclosed for your
use.
The "Continuing the Progress" guide was developed after the Department of Health and Human
Services conducted reviews of state Medicaid eligibility policies and application procedures in
the 50 states, the District of Columbia and the Territories. In conducting these reviews and
working closely with states to analyze the findings, the Department found a number of
innovative practices that seemed useful to share to help states simplify their processes and make
the Medicaid program more accessible to eligible families. The Department also found that there
were misconceptions about what Federal law requires and allows.
This guide is intended to assist state officials, policy-makers, and others interested in promoting
coverage among low-income families and simplifying Medicaid procedures by:
• Specifying the minimum Federal eligibility requirements;
• Providing guidance on the array of options available to states to streamline
application and eligibility processes;
• Clarifying issues related to the de-linking of Medicaid and the Temporary Assistance
for Needy Families program; and
• Outlining the flexibility states have to simplify their eligibility rules and/or expand
coverage of low-income families and children.
iii

Additionally, the guide includes state-by-state information about current application and
enrollment processes for children in Medicaid and separate child health programs. This
information was obtained in partnership with states and the National Governors' Association.
We hope that the "Continuing the Progress" guide will assist you in your efforts to ensure that
eligible low-income families and children have access to health insurance benefits. If you would
like additional copies, they may be downloaded from the Centers for Medicare & Medicaid
Services website at www.cms.gov/medicaid/wrefhmpg.htm.

Dennis G. Smith
Director
Center for Medicaid and State Operations

"

...

u

.

Page 2 - State Legislators
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors' Association
Brent Ewig
Senior Director, Policy Access
Association of State and Territorial Health Officials
Jennifer King
Health and Human Services Task Force Director
American Legislative Exchange Council

